Citation Nr: 0524307	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death, to include whether the grant of 
service connection is warranted.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had recognized active service with the United 
States Armed Forces from September 1941 to January 1943 and 
from October 1945 to March 1946.  The veteran died on April 
[redacted], 1970.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  By decision of July 1975, the RO denied entitlement to 
service connection for the cause of the veteran's death and 
notified the appellant of this determination.  She failed to 
perfect an appeal of this decision.

3.  The additional evidence added to the record since July 
1975 is new and material to the claim for service connection 
for the cause of the veteran's death.

4.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

5.  The most probative evidence does not establish that 
pulmonary tuberculosis (attributed as the cause of the 
veteran's death) manifested itself during active service or 
to a degree of ten percent disabling within three years of 
the veteran's separation from recognized military service.


CONCLUSIONS OF LAW

1.  Subsequent to the final decision of July 1975 that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004). 

2.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in December 2000 and November 2003.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for the cause of 
the veteran's death.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The record 
indicates that she was also given notice of this information 
at face-to-face meetings with VA personnel in May and June 
2004.  A Statement of the Case (SOC) issued in January 2004 
and the Supplemental Statement of the Case (SSOC) issued in 
April 2004 informed her of the applicable law and 
regulations, the evidence reviewed in connection with her 
claim by VA, and the reasons and bases for VA's decision.  
The RO initially adjudicated the claim on appeal by rating 
decision of July 2001.  The VCAA notification of December 
2000 was issued prior to this initial adverse decision.

The Board acknowledges that the appellant was not properly 
informed regarding the issue of submission of new and 
material evidence.  However, as the following decision 
regarding the submission of new and material evidence is 
completely favorable to the veteran, the inadequate notice 
regarding this issue is moot.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification (regarding entitlement 
to service connection) was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letter 
issued to the appellant in November 2003.)  Id. at 130-32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the veteran 
is now deceased, obtaining a VA compensation examination 
would be impossible.  In addition, the Board finds that the 
contemporaneous medical evidence is sufficient for an 
equitable determination of the issues on appeal.  

VA has obtained the veteran's service records.  The RO 
requested that the appellant submit or identify evidence 
pertinent to her claim in the letters issued in September 
2000, December 2000, April 2001, and November 2003.  The 
veteran's treating physicians have noted that treatment 
records were prepared in the late 1940s, late 1960s, and 
early 1970s.  However, they have affirmed that these records 
were destroyed.  Therefore, further development of this 
evidence would be futile.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).  As the appellant has submitted 
these statements she is aware of the missing records and, 
thus, there is no duty for VA to inform her of the missing 
records.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  She has not identified any other pertinent 
evidence.  The appellant was offered the opportunity to 
request a hearing before VA on the VA Form 9 (substantive 
appeal) she submitted in March 2004.  However, she declined 
this offer.  

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters, SOC, and SSOC discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In addition, the appellant 
acknowledged in May and June 2004 that she had been informed 
of what evidence/information was needed to substantiate her 
claim and what her responsibilities were in providing this 
evidence.  She indicated at that time she had no additional 
evidence to submit.  Thus, the appellant has indicated that 
she has actual knowledge of what evidence is required to 
substantiate her claim and that she should provide it.  
Mayfield at 121.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(Effective prior to August 29, 2001); see 66 Fed. Reg. 45620 
(2001) (A new regulatory definition of new and material 
evidence became effective on August 29, 2001).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A review of the claims file reveals that the issue of service 
connection for the cause of the veteran's death was 
previously denied by a decision of the RO issued in July 
1975.  The evidence reviewed at that time included the 
veteran's service records, his affidavits, his Certificate of 
Death, his spouse's statements, and an affidavit from a 
private physician (Dr. O.J.C.).  Since this decision, the 
appellant has submitted affidavits from other physicians 
addressing treatment of the veteran's cause of death and 
additional lay affidavits.  Specifically, this includes 
affidavits from Drs. B.T.M. and R.M.T.  The evidence received 
since July 1975 is new as it was not before the VA 
adjudicator at that time and is material as it includes 
medical evidence addressing the cause of the veteran's death.  
This evidence is neither cumulative nor redundant of any 
evidence obtained prior to July 1975.  Finally, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that this issue must be reopened and adjudicated on its 
merits.

The Board notes that in the SOC of January 2004, the RO 
indicated that this claim arose from a rating decision issued 
in January 2003 based on a claim filed in December 2002.  
However, the claims file reveals that the appellant first 
filed an informal claim on this issue in July 2000 and the 
first subsequent rating decision was issued in early July 
2001.  In answer to the July 2001 notice, the appellant 
submitted additional contentions and evidence in July 2002.  
While the appellant did not use the words "notice of 
disagreement" in the July 2002 submission, it is obvious 
this statement and evidence expressed her disagreement with 
the RO's July 2001 action.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.  In addition, while the submission is close to the 
end of the one-year appeal period for the July 2001 decision, 
using the criteria at 38 C.F.R. § 20.305 and resolving any 
doubt regarding post-mark of the July 2002 submission in the 
appellant's favor, the Board finds that this submission is a 
timely filed Notice of Disagreement to the July 2001 adverse 
decision.  See 38 U.S.C.A. § 5107(b), 7105(b)(1); 38 C.F.R. 
§ 3.302(a).  The appellant has continually contested this 
adverse decision and perfected an appeal of it to the Board.  
Therefore, the Board will now turn to the merits of the case.


Service Connection

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For a veteran who has served during a 
period of war, and active tuberculosis has become manifest to 
a degree of ten percent disabling within three years of his 
or her separation from active military service; such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
(4), 3.309(a), (b).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant has contended that the veteran contracted 
tuberculosis during or soon after his military service, and 
this disease caused his death.  She claimed that the 
veteran's tuberculosis began just a few months after his 
separation from active service.

The military afforded the veteran a comprehensive physical 
examination in December 1945.  He denied suffering with any 
type of wound, injury, or disease.  On examination, his lungs 
were clear and his chest X-ray was reported to be normal.  
The veteran prepared an affidavit for the military in October 
1945.  He denied having incurred any wounds or illnesses 
during his active service.  The veteran prepared another 
affidavit in March 1946.  He denied incurring any wounds or 
illnesses during active service.  However, he did report 
contracting malaria prior to reporting for his second period 
of active service, that is, the period from August to October 
1945 when he was at his parents' home.  

A Certificate of Death reported that the veteran died on 
April [redacted], 1970.  It was noted that the disease directly 
leading to his death (antecedent cause) was pulmonary 
tuberculosis.

A private physician, Dr. O.J.C., prepared an affidavit in 
July 1975.  He affirmed that he had treated the veteran for 
moderately advanced "off and on" pulmonary tuberculosis 
from March 1946 to February 1949.  His symptoms were 
excessive fever, coughing with phlegm, and back pain that the 
physician noted were "secondary to [the veteran's] military 
activity during the war."  This physician noted that the 
veteran's treatment records, to include chest X-ray, were 
destroyed during a typhoon in 1964.

Another private physician, Dr. N.X.T., prepared an affidavit 
in June 1975.  She indicated that she had first treated the 
veteran in June 1948 at a regional hospital.  At that time, 
the veteran reported a medical history of incurring malaria 
in 1942 and noted symptoms of bloody stool and chest/back 
pains had begun during his military service in the war.  The 
veteran claimed that he had not sought private treatment, but 
instead had his symptoms treated by "local unprofessional 
healers."  A few weeks before his examination by Dr. N.X.T., 
the veteran had received a chest X-ray by a mobile unit that 
had referred him to the hospital for care.  Examination and 
chest X-ray in June 1948 revealed that the veteran suffered 
with moderately severe, bilateral pulmonary tuberculosis.  
Dr. N.X.T. claimed that the records of this treatment were 
destroyed by a typhoon in November 1964.

A private physician, Dr. R.M.T., prepared an affidavit in 
August 1975.  This physician reported that the veteran's 
attending physician had diagnosed the veteran with pulmonary 
tuberculosis, that his major complaints were fever, cough 
with productive phlegm, and body pains.  He opined that the 
veteran's tuberculosis had been aggravated by his activities 
during the war.

A private physician, Dr. B.T.M., prepared an affidavit in May 
1979.  He reported that he treated the veteran from 1967 to 
1970.  The physician claimed that the veteran reported a 
history of contracting malaria during the war and that during 
fighting with the Japanese he became weak, started coughing, 
and had an intermittent fever.  He recovered from these 
symptoms, but then contracted influenza in 1944.  After 
several months he began to cough blood.  The veteran again 
reportedly got better after the war, but "later on" his 
cough returned and he was diagnosed with bilateral pulmonary 
tuberculosis.  The physician confirmed that during his 
treatment of the veteran he had advanced pulmonary 
tuberculosis.  

Private treatment records dated from March 1964 to June 1967 
noted complaints to include chest pain.  He did not report 
any prior medical history of tuberculosis.  A chest X-ray 
taken in April 1964 noted moderate emphysema throughout both 
lungs.  The impression was moderate, bilateral pulmonary 
emphysema.  The diagnoses in the treatment records included 
pulmonary tuberculosis, cerebrovascular accident ("CVA"), 
arteriosclerotic heart disease ("ASHD"), and atrial 
fibrillation ("AF").  A certificate from this private 
facility dated in December 2000 confirmed that the veteran 
had been treated from March 1964 to June 1967.  The diagnoses 
of record included ASHD, AF, CVA with left hemiparesis, 
"HPN" (hypertension?), and pulmonary emphysema.  

A supplemental affidavit was prepared by Dr. B.T.M. in 
December 2002.  He indicated that based on the veteran's 
reported history, it was his opinion that the veteran 
suffered with malaria, heart disease, and bilateral pulmonary 
tuberculosis from 1944 to 1967.  He also opined that these 
disorders had resulted from:

...the toxic powder of ammunition and the 
torture and suffering he experienced when 
he was imprisoned by the Japanese 
soldiers during the Japanese time, he 
being an active guerilla during that 
time...

Finally, Dr. B.T.M confirmed that the veteran died of 
pulmonary tuberculosis in April 1970.  


The appellant has argued that the veteran's pulmonary 
tuberculosis (his cause of death) was incurred during or soon 
after his active service.  Although a lay person is competent 
to testify as to his or her experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

At the time of his death, service connection was not effect 
for any type of disability.  In the available service 
records, there is no diagnosis of any type of respiratory 
disease to include tuberculosis.  The only noted disease, 
claimed by the veteran but not verified by his military 
physical examination, was malaria.  There is no medical 
evidence that the veteran's malaria in any why caused or 
contributed to his death.  On his military physical 
examination, his lungs were clear and his chest X-ray was 
negative.  Thus, there is no contemporaneous medical evidence 
that the veteran suffered with tuberculosis while on active 
military service.  

Two physicians (Dr. O.J.C. and N.X.T.) have reported treating 
the veteran for pulmonary tuberculosis as early as March 
1946, and this diagnosis had been confirmed by radiological 
findings.  They reported that the contemporaneous treatment 
records had been destroyed.  However, the reported medical 
histories are inconsistent with the service records.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (An 
appellant's claims can be contradicted by contemporaneous 
medical history and records.)

The veteran prepared an affidavit in March 1946 on which he 
denied having any illness.  Dr. N.X.T noted the veteran's 
malaria began in 1942, when on his military affidavits he 
indicated that his malaria had not developed until 1945.  In 
addition, the RO has confirmed through the Philippine 
Professional Regulations Commission that Dr. N.X.T. was not 
certified to practice medicine until April 1963, almost a 
decade and a half after she claimed to have been a physician 
working in a hospital in 1948.  Even if she had "treated" 
the veteran in 1948, she was not at that time a competent 
healthcare professional able to provide evidence on diagnosis 
and etiology.  Finally, these physicians' claims of 
radiological evidence in the late 1940s of pulmonary 
tuberculosis are contradicted by chest X-rays taken in 1964.  
This later chest X-ray did not confirm the existence of any 
active tuberculosis or its residuals.  Instead, the diagnosis 
in 1964 was emphysema.  Finally, the more contemporaneous 
treatment records from the 1960s do not confirm the 
physician's reported history of pulmonary tuberculosis in the 
late 1940s.

Turning the affidavits prepared by Drs. B.T.M. and R.M.T., 
the Board finds that while these physicians are competent 
healthcare professionals, their opinions are based on a 
history that is not corroborated by the contemporaneous 
medical records.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (VA is not required to accept a physician's opinion 
that is based upon a layperson's recitation of the medical 
history.)  As previously noted, both the service and private 
treatment records in the mid-1960s do not confirm any history 
or existence of pulmonary tuberculosis.  Dr. B.T.M. also 
reported an inaccurate history of the veteran being an active 
guerilla fighting the Japanese.  Both the contemporaneous 
records and the veteran's own affidavit in March 1946 reveal 
that he was never an active guerilla, but instead had been 
incarcerated by the guerillas after service the Japanese 
puppet government's constabulary force.  There is no 
indication that these physicians had reviewed the 
contemporaneous medical and service records, but instead it 
appears that they based their opinions on the recited history 
of either the veteran or his spouse.

Finally, Dr. B.T.M. has opined that the veteran's malaria and 
heart disease were etiologically related to his military 
service.  However, there is no medical evidence or opinion 
that these disorders caused or contributed to the veteran's 
death.

Based on the above analysis, the Board finds that the medical 
opinions submitted by the appellant hold little probative 
weight.  Of greater weight is the more contemporaneous 
service records and private treatment records of the 1960s, 
which did not corroborate treatment, diagnosis, or history of 
tuberculosis.  The preponderance of the most probative 
evidence is against a finding that the veteran's pulmonary 
tuberculosis (his sole listed cause of death) was incurred or 
existed during any period of active service, or within a 
three-year period after such service had ended.  Therefore, 
entitlement to service connection for the cause of the 
veteran's death cannot be granted.

In sum, the most probative medical evidence does not 
establish that the cause of the veteran's death was incurred 
or aggravated during his military service or within any 
applicable presumptive period.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for the cause of 
the veteran's death has been received, the claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


